Citation Nr: 1403120	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-45 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Board reopened the Veteran's claim of entitlement to service connection for bilateral tinnitus and remanded the issues of service connection for tinnitus and diabetes mellitus for further development.

During the pendency of this appeal, the Veteran was awarded service connection for bilateral tinnitus.  See November 2012 rating decision.  As this is a full grant of the benefit sought in regards to that claim, it is no longer before the Board.  Instead, the sole remaining issue on appeal is entitlement to service connection for diabetes mellitus, type II, as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  In such situations, the Board must again remand the case for compliance with the remand orders.

The Veteran is claiming service connection for diabetes mellitus, type II, based on exposure to herbicides while serving in Thailand during the Vietnam Era.  In the April 2012 remand, the Board instructed VA to comply with the provisions of VA's Adjudication Procedures Manual (Manual), M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q and attempt to verify the Veteran's claimed herbicide exposure.  To date, the record shows only that the Appeals Management Center (AMC) sent the Veteran a May 2012 letter requesting additional details regarding the approximate dates, location, and nature of the alleged exposure.  There is no indication in the record that a request was made for a review of DoD's inventory of herbicide operations or to Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

The existing details have been provided: the Veteran served in Thailand from June 1970 to August 1971.  His duty station was Sattahip.  He has reported exposure to herbicides during inspection of the ammunition depot at Camp Vamaya as part of his duties.  Camp Vamaya was located on or near the U-Tapao Air Base.  Specifically, the Veteran stated that weed control for the area surrounding the ammunition dump was Agent Orange.  In his May 2012 statement, the Veteran described gel or "goo" on his boots that the soldier in charge of the ammo depot told him was Agent Orange.

His military occupational specialty (MOS) was general veterinary officer.  However, prior to that deployment, his principle duty was meat and dairy inspector.  His personnel file includes orders appointing his as Class A Agent to Finance Officer and orders appointing him as an inventory officer to conduct an inventory and inspection of records of security material in possession of the Sattahip MEDDAC area.  His April 1971 officer efficiency report refers to the Veteran's implementation of standards for inspection of non-perishable substances and sanitation for food establishments.  Based on this, the Board finds his accounts of additional duties related to inspection to be credible.

The question remains, however, whether these additional duties exposed the Veteran to herbicides, including Agent Orange.  There is no way to assess the competence and credibility of the unknown soldier in charge of the ammo depot, but the Manual provides specific procedures to develop such a claim and these procedures should be followed.

Accordingly, the case is REMANDED for the following action:

1.  Comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q and attempt to verify the Veteran's claimed herbicide exposure as follows:

a.  Furnish a detailed description of the Veteran's claimed exposure, while stationed in the Sattahip District of Thailand, from June 1970 to August 1971, to C&P service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as alleged;

b.  If a negative response is received from the C&P Service, the RO should submit a request to JSRRC for verification of exposure to herbicides.

2.  Thereafter, readjudicate the claim in light of any additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

